Filed 1/14/21 P. v. Vensan CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                   B306868

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. ZM025627)
           v.

 MELINDA VENSAN,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Robert S. Harrison, Judge. Reversed and
remanded.
      Christian C. Buckley, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr. and Eric J. Kohm,
Deputy Attorneys General, for Plaintiff and Respondent.
                      ——————————
     Melinda Vensan appeals from an order, issued after a
bench trial, extending her involuntary commitment as a mentally
disordered offender under Penal Code1 section 2960 et seq. The
People concede that the order must be reversed because the trial
court did not advise Vensan of her right to a jury trial and obtain
her personal waiver of that right. We accept the concession.
      Vensan was involuntarily committed to state hospital
in 2015. Subsequent petitions were filed and granted to extend
her commitment. The at-issue petition to extend her
commitment was filed in 2020.2 Vensan, through her counsel,
denied the allegations. At a pretrial hearing in June 2020,
Vensan’s counsel said the matter could be set for a court trial.
Vensan was not at that hearing and therefore had no opportunity
personally to waive her right to a jury trial. At the subsequent
bench trial, Vensan appeared via videoconference. The trial court
proceeded with a bench trial without advising Vensan of her right
to a jury trial. At the conclusion of trial, the trial court granted
the petition and extended her commitment to July 22, 2021.
       Where a petition has been filed under section 2970, the
trial court “shall advise” the person of the right to a jury trial.
(§ 2972, subd. (a)(1).) Trial shall be by jury “unless waived by
both the person and the district attorney.” (§ 2972, subd. (a)(2).)
These statutes require a trial court to advise a mentally
disordered offender personally of her right to a jury trial and to
obtain a personal waiver of that right before holding a bench
trial. (People v. Blackburn (2015) 61 Cal.4th 1113, 1116.) The


      1 All   further statutory references are to the Penal Code.
      2 The   term of commitment was to expire on July 22, 2020.




                                   2
exception is where the defendant lacks the capacity to make a
knowing and voluntary waiver, in which case defense counsel
controls the waiver decision. (Ibid.) The failure to comply with
these statutory rights requires automatic reversal. (Id. at
p. 1117.)
       Here, the parties agree that the record fails to show that
the trial court ever advised Vensan personally of her right to a
jury trial or obtained her personal waiver of that right. The
parties further agree that no exception to the rule requiring
Vensan’s personal waiver appears in the record. That is, there is
no evidence Vensan lacked the capacity to make a knowing and
voluntary waiver such that the decision was vested in her
counsel. Reversal is therefore required.
                        DISPOSITION
     The order of commitment is reversed, and the matter is
remanded for a new trial.
     NOT TO BE PUBLISHED.



                                    DHANIDINA, J.

We concur:



             EDMON, P. J.



             EGERTON, J.




                                3